FRYE, District Judge,
dissenting.
This case deals with the way the State of Montana chooses to handle its dependent mentally retarded adults. Instead of institutionalizing them away from their local communities and providing them with different caretakers for every eight-hour shift, Montana’s policy is to care for its dependent citizens in family-oriented residences in local communities with professional live-in group home parents. Montana has chosen to implement this policy by contracting with private non-profit corporations who, in turn, hire a husband and wife at a fixed monthly salary, which is less than required by the minimum wage/maximum hour provisions of the Fair Labor Standards Act (FLSA). Plaintiff-Appellee, Richland, contends the FLSA does not apply to its husband-and-wife team who serve as live-in, 24-hour-a-day caretakers.
Congress cannot abrogate a state’s authority to make wage decisions for its employees who perform integral-government functions such as fire prevention, police protection, sanitation, public health, and parks and recreation. National League of Cities v. Usery, 426 U.S. 833, 96 S.Ct. 2465, 49 L.Ed.2d 245 (1976). The issues in this case are:
1. Is the care of state dependent mentally retarded adults an integral-government function; and, if so,
2. May employees of a private, non-profit organization who perform this integral-government function be exempted from the minimum wage/maximum hour provisions of the FLSA?
The care of retarded citizens who have no families or others to care for them, or whose families have abdicated their responsibilities to them, or whose families do not have the resources to fulfill their responsibilities to them, has always fallen upon the state. This responsibility is clearly an integral-government function. The more difficult question is whether the ruling in National League of Cities can apply to employees of a private non-profit corporation which has contracted with a state to perform an integral-government function.
Richland is an entity created and supported by the State of Montana to further its policy of providing family homes rather than institutions for mentally retarded adults. The facts are overwhelming that Richland is part and parcel of the State of Montana. Richland did not exist until the State assisted in its formation. It was created for the sole purpose of providing housing, treatment, and training for eight mentally retarded adults for whom Montana has responsibility. After the State caused Richland’s creation, the State provided money to it for the purchase of a home. The State wrote the contract and oversees its performance. Almost all of the money for the support of the disabled adults and for the maintenance of the group home is provided by the State or through federal grants. Richland is in the business of public service and not pecuniary gain. Were Richland to default in its duties or were the group home parents to abuse or mistreat their charges, Montana would certainly have the duty to intervene because a state cannot contract away its ultimate responsibility for an integral-government function.
*392The application of FLSA will directly affect the relationship between Montana and Richland, as well as between Richland and the group home parents by mandating the wages and hours for the group home parents. If Montana hired the group home parents directly, the FLSA would not apply. The majority’s ruling will displace Montana’s method of carrying out its integral-government function of caring for its mentally disabled citizens by the dictates of the Department of Labor and the FLSA. This opinion is based on these facts and does not mean that states will have the right to haphazardly contract all services to the private sector at a labor rate cheaper than that for equivalent services provided by the private sector exclusively.
CONCLUSION:
Because Richland essentially stands in the position of the State of Montana in providing an integral-government service, and because the minimum wage/maximum hour requirements of the FLSA as applied to Richland constitute direct interference with Montana’s exercise of its sovereignty, I conclude the FLSA does not apply under the rule of National League of Cities.